Citation Nr: 0103218	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  97-13 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1952 to 
October 1954.  

This appeal arises from a November 1996 rating action of the 
No. Little Rock, Arkansas, regional office (RO).  In that 
decision, the RO determined that new and material evidence 
sufficient to reopen a claim for service connection for 
tuberculosis had not been received.  

In July 2000, the Board of Veterans' Appeals (Board) remanded 
the issue of whether new and material evidence had been 
received sufficient to reopen a claim for service connection 
for pulmonary tuberculosis to accord the RO an opportunity to 
schedule the veteran for her requested hearing before a 
Member of the Board at the RO.  In August 2000, the veteran 
waived her right to an in-person hearing before a Member of 
the Board at the RO and elected to present testimony on her 
claim via a video conference hearing at the RO before a 
Member of the Board in Washington, D.C.  In October 2000, the 
veteran presented testimony on her claim before the 
undersigned Member of the Board via a video conference 
hearing.  


REMAND

A significant change in the law occurred after the veteran's 
claims folder was returned to the Board.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The change in the law brought about by the Veterans Claims 
Assistance Act of 2000 requires a remand in this case for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the veteran 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

At the October 2000 video conference hearing, the veteran 
testified that she is a registered nurse who graduated in 
1951 after four years of education, passed her state boards, 
and was, thus, licensed by the state of Pennsylvania.  2000 
hearing transcript (2000 T.) at 3-4.  According to the 
veteran's testimony, part of her training and education 
included treating patients infected with tuberculosis.  
2000 T. at 5.  

Throughout the current appeal, the veteran has claimed that 
she was exposed to active tuberculosis during her active 
military duty and that this exposure resulted in her 
subsequent development of the disorder.  Specifically, at the 
October 2000 hearing, the veteran testified that, for six to 
seven months during her active military duty, she worked and 
socialized on a daily basis with another nurse who had a 
terrible cough and was often exhausted.  2000 T. at 9-13.  
According to the veteran's testimony, the fellow nurse was 
diagnosed with tuberculosis during service, but the veteran 
did not learn of this diagnosis until ten to fifteen years 
later.  2000 T. at 13-16.  The veteran testified that her 
military records were then corrected to reflect the fact that 
in 1954 she had been exposed to a highly infectious Air Force 
nurse who had been diagnosed with active advanced 
tuberculosis.  2000 T. at 14, 17.  

In support of these assertions, the veteran submitted a 
letter dated in July 1997 from a private physician who 
specializes in tuberculosis.  In this letter, the physician 
stated that he has been acquainted with the veteran for over 
ten years.  The physician also explained that he has 
classified the veteran's condition as post-resection, 
inactive, and moderately advanced pulmonary tuberculosis and 
that he believes that the pulmonary scarring and loss of a 
portion of the veteran's lung from the resection accounts for 
her present disability.  Additionally, the physician 
expressed his belief, with a reasonable degree of medical 
probability, that this disorder occurred as a result of the 
veteran's heavy in-service exposure to advanced and 
infectious tuberculosis from a fellow nurse.  

In view of the veteran's own medical qualifications, her 
assertions that she incurred tuberculosis as a result of 
exposure to an active case of the disorder during service, 
and a private physician's recent medical opinion associating 
the veteran's current tuberculosis with her active military 
duty, the Board concludes that a specialized VA examination 
is warranted.  In particular, on remand, the veteran should 
be accorded a VA examination by an appropriate specialist to 
determine the nature, severity, and etiology of her current 
tuberculosis.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as to any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  

2.  Thereafter, the veteran should be 
afforded a VA examination by an 
appropriate specialist to determine the 
nature, severity, and etiology of her 
pulmonary tuberculosis.  The claims 
folder and a copy of this remand must be 
made available to the examiner, the 
receipt of which should be acknowledged 
in the examination report.  All necessary 
tests should be conducted.  

The examiner should review the claims 
file and obtain a detailed clinical 
history from the veteran.  Thereafter, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not that the veteran's pulmonary 
tuberculosis, currently diagnosed as 
post-resection, inactive, and moderately 
advanced pulmonary tuberculosis, is 
related to her military service.  If not, 
the examiner should express an opinion as 
to whether the veteran's pulmonary 
tuberculosis, currently diagnosed as 
post-resection, inactive, and moderately 
advanced pulmonary tuberculosis, was 
manifested to a degree of 10 percent or 
more within three years after her 
discharge from such active military duty.  
A complete rationale should be provided 
for all opinions reached.  All opinions 
provided should be explained in light of 
the July 1997 opinion from a private 
physician.  

3.  Thereafter, the RO should 
readjudicate the issue of whether new and 
material evidence has been received 
sufficient to reopen a claim of 
entitlement to service connection for 
pulmonary tuberculosis.  If the benefit 
sought remains denied, the RO should 
furnish the veteran and her 
representative a supplemental statement 
of the case (SSOC) which includes a 
discussion of all pertinent evidence 
received since the last SSOC and accord 
them an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




